              Case 21-31948 Document 29 Filed in TXSB on 06/14/21 Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    WASHINGTON PRIME GROUP INC., et al.,1                         )   Case No. 21-31948 (MI)
                                                                  )
                             Debtors.                             )   (Joint Administration Requested)
                                                                  )   (Emergency Hearing Requested)

                 NOTICE OF AGENDA FOR FIRST DAY HEARING ON
          FIRST DAY MOTIONS SCHEDULED FOR JUNE 14, 2021, AT 2:30 P.M.
       (PREVAILING CENTRAL TIME), BEFORE JUDGE MARVIN ISGUR AT THE
      UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
       TEXAS, AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

I.           Evidentiary Support for First Day Pleadings.

             A.    First Day Declaration. Declaration of Mark E. Yale, Executive Vice president and
                   Chief Financial officer of Washington Prime Group Inc., in Support of the Debtors’
                   Chapter 11 Petitions and First Day Motions [Docket No. 26].

                   Status: The Declaration will be relied upon as evidentiary support for the first day
                   matters listed below.

II.          Joint Administration and Financing Motion.

             1.    Joint Administration Motion. Debtors’ Emergency Motion for Entry of an Order
                   (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting Related
                   Relief [Docket No. 2].

                   Status: This matter is going forward.

             2.    DIP Motion. Debtors’ Emergency Motion for Entry of Interim and Final Orders
                   (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the
                   Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority
                   Administrative Expense Status, (D) Granting Adequate Protection to the
                   Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling a
                   Final Hearing, and (G) Granting Related Relief [Docket No. 23].


1     A complete list of each of the Debtors in these chapter 11 cases and the last four digits of their federal tax
      identification numbers may be obtained on the website of the Debtors’ proposed claims and noticing agent at
      https://cases.primeclerk.com/washingtonprime. The Debtors’ service address is 180 East Broad Street,
      Columbus, Ohio 43215.



KE 77111106
        Case 21-31948 Document 29 Filed in TXSB on 06/14/21 Page 2 of 5




             Status: This matter is going forward.

III.   First Day Pleadings.

       3.    Wages Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
             the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
             Reimbursable Expenses and (B) Continue Employee Benefits Programs and (II)
             Granting Related Relief [Docket No. 3].

             Status: This matter is going forward.

       4.    Cash Management Motion. Debtors’ Emergency Motion for Entry of Interim and
             Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
             Management System, (B) Maintain Existing Bank Accounts, (C) Continue to
             Perform Intercompany Transactions, and (D) Maintain Existing Business Forms
             and (II) Granting Related Relief [Docket No. 25].

             Status: This matter is going forward.

       5.    Tenant Obligations Motion. Debtors’ Emergency Motion for Entry of Interim and
             Final Orders Authorizing (I) Payment of Tenant Obligations and (II) Granting
             Related Relief [Docket No. 8].

             Status: This matter is going forward.

       6.    NOL Motion. Debtors’ Emergency Motion for Entry of Interim and Final Orders
             (I) Approving Notification and Hearing Procedures for Certain Transfers of and
             Declarations of Worthlessness with Respect to Common Stock or Preferred Stock
             and (II) Granting Related Relief [Docket No. 10].

             Status: This matter is going forward.

       7.    Prime Clerk Retention Application. Debtors’ Emergency Application for Entry of
             an Order Authorizing the Employment and Retention of Prime Clerk LLC as
             Claims, Noticing, and Solicitation Agent [Docket No. 5].

             Status: This matter is going forward.

       8.    Critical Vendors Motion. Debtors’ Emergency Motion for Entry of Interim and
             Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
             Trade Claimants, (II) Granting Administrative Expense Priority to All Undisputed
             Obligations on Account of Trade Claims, and (III) Granting Related Relief [Docket
             No. 11].

             Status: This matter is going forward.

       9.    Utilities Motion. Debtors’ Emergency Motion for Entry of an Order (I) Approving
             the Proposed Adequate Assurance Deposit for Future Utility Services,

                                             2
 Case 21-31948 Document 29 Filed in TXSB on 06/14/21 Page 3 of 5




      (II) Prohibiting Utility Providers From Altering, Refusing, or Discontinuing
      Services, (III) Approving the Proposed Adequate Assurance Procedures for
      Resolving Adequate Assurance Requests, and (IV) Granting Related Relief
      [Docket No. 13].

      Status: This matter is going forward.

10.   Taxes Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
      the Payment of Certain Taxes and Fees and (II) Granting Related Relief
      [Docket No. 7].

      Status: This matter is going forward.

11.   Insurance Motion. Debtors’ Emergency Motion for Entry of an Order
      (I) Authorizing the Debtors to (A) Continue Their Prepetition Insurance Coverage
      and Satisfy Prepetition Obligations Related Thereto and (B) Renew, Amend,
      Supplement, Extend or Purchase Insurance Policies, and (C) Continue to Pay
      Brokerage Fees, and (II) Granting Related Relief [Docket No. 12].

      Status: This matter is going forward.

12.   Creditor Matrix Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Authorizing the Debtors to Redact Certain Personally Identifiable Information, (II)
      Waiving the Requirement to File A List of Equity Security Holders, (III) Approving
      the Form and Manner of Notifying Creditors of the Commencement of the Chapter
      11 Cases and Other Information, and (IV) Granting Related Relief [Docket No. 24].

      Status: This matter is going forward.

13.   SOFAs/Schedules Extension Motion. Debtors’ Emergency Motion for Entry of
      an Order (I) Extending Time to File (A) Schedules of Assets and Liabilities, (B)
      Schedules of Current Income and Expenditures, (C) Schedules of Executory
      Contracts and Unexpired Leases, (D) Statements of Financial Affairs, and (E) Rule
      2015.3 Financial Reports, and (II) Granting Related Relief [Docket No. 9].

      Status: This matter is going forward.




                                       3
         Case 21-31948 Document 29 Filed in TXSB on 06/14/21 Page 4 of 5




Houston, Texas
June 14, 2021

/s/ Genevieve M. Graham
JACKSON WALKER LLP                               KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Kristhy M. Peguero (TX Bar No. 24102776)         Joshua A. Sussberg, P.C. (pro hac vice pending)
Genevieve Graham (TX Bar No. 24085340)           Alexander J. Nicas (pro hac vice pending)
1401 McKinney Street, Suite 1900                 601 Lexington Avenue
Houston, Texas 77010                             New York, New York 10022
Telephone: (713) 752-4200                        Telephone:     (212) 446-4800
Facsimile: (713) 752-4221                        Facsimile:     (212) 446-4900
Email:      mcavenaugh@jw.com                    Email:          jsussberg@kirkland.com
            kpeguero@jw.com                                      alexander.nicas@kirkland.com
            ggraham@jw.com
                                                 - and -
Proposed Co-Counsel to the Debtors
and Debtors in Possession                        KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Chad J. Husnick, P.C. (pro hac vice pending)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:      (312) 862-2000
                                                 Facsimile:      (312) 862-2200
                                                 Email:           chad.husnick@kirkland.com

                                                 Proposed Co-Counsel to the Debtors
                                                 and Debtors in Possession




                                             4
        Case 21-31948 Document 29 Filed in TXSB on 06/14/21 Page 5 of 5




                                     Certificate of Service

        I certify that on June 14, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Genevieve M. Graham
                                                      Genevieve M. Graham
